Title: To Thomas Jefferson from George Jefferson, 15 January 1799
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmd. 15th. Janr. ’99.
          
          The preceding is a copy of a notice which Mr. Call, (who has taken charge of Mr. Washington’s business) gave me a few days ago; the original of which I forwarded by this mornings post to Mr. Randolph, with a request that he will have it executed and returned to me.  Mr. C. called to advise with me upon the subject, & concurred in opinion with me that this would be a better plan, than sending it to you, which he had a thought of doing.
          
          I have not yet seen the Capt. of the rising sun; I went to Rocketts to day in search of him, & find he has been up, but is gone again into the Country, being in ill-health. I believe I informed you in my last that one of his owners was of opinion he would go to Carolina & take possession of the Cargo-he is still, after seeing the Capt., of the same opinion.
          Mr. Pendleton yesterday paid us four hundred pounds more-if you should meet with any difficulty in disposing of dfts: on this place, I can remit you Mr. S’s money in B. notes-or if you dislike that mode on acct. of the risk, I think I can at any time procure bills on Philada.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        